
	
		I
		111th CONGRESS
		1st Session
		H. R. 3754
		IN THE HOUSE OF REPRESENTATIVES
		
			October 7, 2009
			Mrs. McCarthy of New
			 York introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act with regard to
		  research on asthma, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Family Asthma
			 Act.
		2.FindingsThe Congress makes the following
			 findings:
			(1)The number of
			 people with asthma more than doubled between 1980 and 1995. According to the
			 Centers for Disease Control and Prevention, in 2007 more than 34,000,000
			 Americans had been diagnosed with asthma, including an estimated 9,600,000
			 children. Asthma rates are highest among Puerto Rican populations. Rates were
			 140 percent greater among Puerto Rican children compared to non-Hispanic White
			 children. Asthma strikes 1 in 13 Americans.
			(2)According to the
			 Centers for Disease Control and Prevention, in 2005 more than 3,800 Americans
			 died from asthma. The rate of mortality from asthma is higher among
			 African-Americans and women.
			(3)The Centers for
			 Disease Control and Prevention report that asthma accounted for more than
			 440,000 hospitalizations and more than 1,600,000 visits to hospital emergency
			 departments in 2006. The rate for asthma-related emergency room visits is 500
			 percent greater and hospitalization rates are 300 percent higher for Blacks
			 compared to Whites.
			(4)According to the
			 National Heart, Lung, and Blood Institute of the National Institutes of Health,
			 the annual cost of asthma to the United States is approximately
			 $19,700,000,000.
			(5)According to the
			 Centers for Disease Control and Prevention, almost 13,000,000 school days and
			 10,000,000 work days are missed annually as a result of asthma.
			(6)Asthma episodes
			 can be triggered by both outdoor air pollution and indoor air pollution,
			 including pollutants such as cigarette smoke and combustion by-products. Asthma
			 episodes can also be triggered by indoor allergens such as animal dander and
			 outdoor allergens such as pollen and molds.
			(7)Public health
			 interventions and medical care in accordance with existing guidelines have been
			 proven effective in the treatment and management of asthma. Better asthma
			 management could reduce the numbers of emergency department visits and
			 hospitalizations due to asthma. Studies published in medical journals have
			 shown that better asthma management results in improved asthma outcomes at a
			 lower cost.
			(8)In 2005, the
			 Centers for Disease Control and Prevention cited the urgent need
			 for enhanced public health surveillance data regarding asthma, noting that the
			 current system has led to a patchwork of health effect measures.
			 National data are needed to allow comparisons at smaller geographic levels,
			 such as counties, and to better understand the groups at risk.
			(9)The alarming rise
			 in the prevalence of asthma, its adverse effect on school attendance and
			 productivity, and its cost for hospitalizations and emergency room visits,
			 argue for a more vigorous Federal leadership role, including increasing
			 awareness of asthma as a chronic illness, its symptoms, the role of both indoor
			 and outdoor environmental factors that exacerbate the disease, and other
			 factors that affect its exacerbations and severity. The goals of the Government
			 and its partners in the nonprofit and private sectors should include reducing
			 the number and severity of asthma attacks, asthma's financial burden, and the
			 health disparities associated with asthma.
			3.Family asthma
			 clinical and environmental health research grantsPart P of title III of the Public Health
			 Service Act (42 U.S.C. 280g et seq.) is amended—
			(1)by redesignating
			 the second and third sections 399R (added by Public Laws 110–373 and 110–374,
			 respectively) as sections 399S and 399T; and
			(2)by adding at the
			 end the following:
				
					399U.Family asthma
				clinical and environmental health research grant program
						(a)PurposeThe purpose of this section is to authorize
				the National Institutes of Health to award grants to carry out pilot projects
				to prevent and control asthma symptoms and to reduce asthma attacks and improve
				patient self-management for individuals and in families containing individuals
				with asthma including—
							(1)utilizing
				electronic health records, telehealth, and other novel electronic
				communications to prevent acute asthma attacks, and to improve asthma
				surveillance activities as described under section 317I(c); and
							(2)expanding the
				understanding of environmental and other factors that cause and contribute to
				the burden of asthma.
							(b)Grants
							(1)In
				generalThe Secretary, acting through the Director of the
				National Institutes of Health, shall award grants to eligible entities to carry
				out pilot projects consistent with the activities described in subsection
				(a).
							(2)Awarding of
				grantsIn awarding the grants under paragraph (1), the Secretary
				shall—
								(A)give priority to
				entities that serve disproportionately impacted populations; and
								(B)give consideration
				to an adequate national understanding of asthma prevalence, so as to gain
				better information about asthma at the national level.
								(3)Coordination of
				agenciesThe National Heart, Lung, and Blood Institute (which
				shall be the lead agency for purposes of activities carried out under this
				section), in coordination with the National Institute of Environmental Health
				Sciences, the National Institute of Allergy and Infectious Diseases, and the
				National Institute of Child Health and Human Development, shall administer
				grants to be utilized by entities performing research of the type described in
				subsection (a). Such institutes shall coordinate in writing a request for
				applications, reviewing applications, and providing administrative oversight
				for the program carried out under this section.
							(c)EligibilityTo
				be eligible to receive a grant under subsection (b), an entity shall be—
							(1)a hospital,
				including a children’s hospital;
							(2)a community health
				center;
							(3)a medical
				school;
							(4)a nonprofit
				institution; or
							(5)another entity, as
				designated by the Secretary.
							(d)Application
							(1)In
				generalAn eligible entity shall submit an application to the
				Director of the National Institutes of Health for a grant under this section at
				such time, in such manner, and accompanied by such information as such Director
				may require.
							(2)Required
				informationAn application submitted under this subsection shall,
				as is applicable and practicable to the area and scope of the pilot
				project—
								(A)include
				information demonstrating the prevalence of chronic asthma among the population
				to be served by the applicant on at least a State-level basis and where
				practicable, in areas and localities within the State;
								(B)provide assurance
				that the applicant will establish consistent communication with patients,
				including using the Internet or telephone for the prompt transmission of
				patient information related to symptoms and conditions, such as peak flowmeter
				measurements;
								(C)provide assurance
				that enrollees will have baseline and ongoing medical data collected, including
				data related to pulmonary function and skin or in vitro testing for
				sensitization to allergies;
								(D)propose novel
				approaches to studying the gene-environment interaction of the patients and
				have the capacity to engage in such data collection, or partner with an
				institution with such a capacity;
								(E)contain assurances
				that the applicant will communicate in a manner designed to preserve patient
				confidentiality, with at least 1 of the asthma clinical centers of the National
				Institutes of Health; and
								(F)provide assurances
				that the applicant can effectively coordinate care between physicians,
				including asthma specialists, nurses, allied health professionals, community
				health workers, nonprofit organizations, and the other entities responsible for
				implementing the pilot project involved.
								(3)Collaboration
				with local institutionsAn eligible entity receiving a grant
				under this section is encouraged to—
								(A)collaborate with 1
				or more Head Start programs to identify children and families with asthma
				within the geographic area of the applicant;
								(B)collaborate with
				local school districts to recruit children with physician-diagnosed asthma;
				and
								(C)partner with
				local, community-based nonprofit organizations to identify children and
				families with asthma within the geographic area of the entity.
								(e)Use of
				Funds
							(1)In
				generalAn eligible entity shall use amounts received under a
				grant under this section to carry out the purpose described in subsection (a),
				including—
								(A)conducting an
				assessment of the patients served to determine possible contributors to asthma
				exacerbations in the indoor and outdoor environments, including exposure to
				diesel and other particles, ozone and other gases, gaseous pollutants and
				allergens, mold, chemicals found in the home or workplace, and other indoor
				pollutants;
								(B)implementing
				interventions regarding indoor and outdoor environments to reduce the severity
				and persistence of asthma;
								(C)developing and
				maintaining questionnaires completed by the patients, or the parents or
				guardians of the patients, regarding their respective occupations and personal
				exposure history, in order to increase the understanding of factors that
				contribute to asthma prevalence; and
								(D)conducting other
				research as designated by the Director of the National Institutes of Health,
				particularly in areas that will advance knowledge of the factors that
				contribute to asthma.
								(2)Research of
				significant interestAn eligible entity receiving a grant under
				this section is encouraged to conduct research under this section on the
				interactions between environmental exposures and genetic susceptibilities that
				contribute to the development or exacerbation of asthma.
							(f)Protection of
				informationThe Secretary shall ensure the implementation of
				protections of individual health privacy under this section consistent with the
				regulations promulgated under section 264(c) of the Health Insurance
				Portability and Accountability Act of 1996.
						(g)ReportThe
				Secretary shall submit a report to the Congress on the success of and the next
				steps resulting from the pilot projects funded under this section not later
				than 5 years after the date of the enactment of this section.
						(h)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as may be necessary for each of fiscal years 2010 through 2014 to carry out
				this
				section.
						.
			4.National Asthma
			 Education and Prevention Program of the National Heart, Lung, and Blood
			 InstitutePart C of title IV
			 of the Public Health Service Act (42 U.S.C. 285 et seq.) is amended by
			 inserting after section 424C the following:
			
				424D.Expansion of
				the National Asthma Education and Prevention Program
					(a)Development of a
				National Asthma Action Plan
						(1)In
				generalIn addition to any other authorization of appropriation
				available to the National Heart, Lung, and Blood Institute for the purpose of
				carrying out the National Asthma Education and Prevention Program (referred to
				in this section as the program), there is authorized to be
				appropriated to such Institute such sums as may be necessary for each of fiscal
				years 2010 through 2014 to develop a National Asthma Action Plan.
						(2)Use of
				appropriationsThe amounts appropriated pursuant to paragraph (1)
				shall be used to fund the report by the program described under subsection
				(b).
						(b)Report to
				Congress
						(1)In
				generalNot later than 2 years after the date of the enactment of
				the Family Asthma Act, the
				program shall, in consultation with patient groups, nonprofit organizations,
				medical societies, and other relevant governmental and nongovernmental entities
				that participate in the program, submit to the Congress a report that—
							(A)catalogs, with
				respect to asthma prevention, management, and surveillance—
								(i)the activities of
				the Federal Government, including an assessment of the progress of the Federal
				Government and States, with respect to achieving the goals of the Healthy
				People 2020 initiative; and
								(ii)the activities of
				other entities that participate in the program, including nonprofit
				organizations, patient advocacy groups, and medical societies; and
								(B)makes
				recommendations for the future direction of asthma activities, in consultation
				with researchers from the National Institutes of Health and other member bodies
				of the National Asthma Education and Prevention Program who are qualified to
				review and analyze data and evaluate interventions, including—
								(i)description of how
				the Federal Government may improve its response to asthma including identifying
				any barriers that may exist;
								(ii)description of
				how the Federal Government may continue, expand, and improve its private-public
				partnerships with respect to asthma including identifying any barriers that may
				exist;
								(iii)identification
				of steps that may be taken to reduce the—
									(I)morbidity,
				mortality, and overall prevalence of asthma;
									(II)financial burden
				of asthma on society;
									(III)burden of asthma
				on disproportionately affected areas, particularly those in medically
				underserved populations (as defined in section 330(b)(3)); and
									(IV)burden of asthma
				as a chronic disease;
									(iv)identification of
				programs and policies that have achieved the steps described under clause
				(iii), and steps that may be taken to expand such programs and policies to
				benefit larger populations; and
								(v)recommendations
				for future research and interventions.
								(2)Updates to
				Congress
							(A)Congressional
				requestDuring the 5-year period following the submission of the
				report under paragraph (1), the program shall submit updates and revisions of
				the report upon the request of the Congress.
							(B)Five-year
				reevaluationAt the end of the 5-year period following the
				submission of the report under paragraph (1), the program shall evaluate its
				analyses and recommendations under such report and determine whether a new
				report to the Congress is necessary, and make appropriate recommendations to
				the
				Congress.
							.
		5.Asthma–related
			 activities of the Centers for Disease Control and PreventionSection 317I of the Public Health Service
			 Act (42 U.S.C. 247b–10) is amended to read as follows:
			
				317I.Asthma-related
				activities of the Centers for Disease Control and Prevention
					(a)Program for
				Providing Information and Education to the PublicThe Secretary, acting through the Director
				of the Centers for Disease Control and Prevention, shall collaborate with State
				and local health departments to conduct activities, including the provision of
				information and education to the public regarding asthma including—
						(1)deterring the
				harmful consequences of uncontrolled asthma; and
						(2)disseminating
				health education and information regarding prevention of asthma episodes and
				strategies for managing asthma.
						(b)Development of
				state asthma plansThe Secretary, acting through the Director of
				the Centers for Disease Control and Prevention, shall collaborate with State
				and local health departments to develop State plans incorporating public health
				responses to reduce the burden of asthma, particularly regarding
				disproportionately affected populations.
					(c)Compilation of
				dataThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall, in cooperation with State and local
				public health officials—
						(1)conduct asthma
				surveillance activities to collect data on the prevalence and severity of
				asthma, the effectiveness of public health asthma interventions, and the
				quality of asthma management, including—
							(A)collection of
				household data on the local burden of asthma;
							(B)surveillance of
				health care facilities; and
							(C)collection of data
				not containing individually identifiable information from electronic health
				records or other electronic communications;
							(2)compile and annually publish data regarding
				the prevalence and incidence of childhood asthma, the child mortality rate, and
				the number of hospital admissions and emergency department visits by children
				associated with asthma nationally and in each State and at the county level by
				age, sex, race, and ethnicity, as well as lifetime and current prevalence;
				and
						(3)compile and
				annually publish data regarding the prevalence and incidence of adult asthma,
				the adult mortality rate, and the number of hospital admissions and emergency
				department visits by adults associated with asthma nationally and in each State
				and at the county level by age, sex, race, ethnicity, industry, and occupation,
				as well as lifetime and current prevalence.
						(d)Coordination of
				data collectionThe Director of the Centers for Disease Control
				and Prevention, in conjunction with State and local health departments, shall
				coordinate data collection activities under subsection (c)(2) so as to maximize
				comparability of results.
					(e)Collaboration
						(1)In
				generalThe Centers for Disease Control and Prevention are
				encouraged to collaborate with national, State, and local nonprofit
				organizations to provide information and education about asthma, and to
				strengthen such collaborations when possible.
						(2)Specific
				activitiesThe Division of Adolescent and School Health is
				encouraged to expand its activities with non-Federal partners, especially
				State-level entities.
						(f)Additional
				fundingIn addition to any other authorization of appropriations
				that is available to the Centers for Disease Control and Prevention for the
				purpose of carrying out this section, there is authorized to be appropriated to
				such Centers such sums as may be necessary for each of fiscal years 2010
				through 2014 for the purpose of carrying out this
				section.
					.
		
